

Exhibit 10.35


Seagate Technology public limited company
2012 Equity Incentive Plan
Executive Performance Unit Agreement


1.Grant of Performance Units. Seagate Technology public limited company, a
public company incorporated under the laws of the Republic of Ireland with
limited liability (the “Company”), hereby grants to you (the Participant named
in Section 2 below) the number of Performance Units set forth in Section 2 below
subject to the terms and conditions of the Seagate Technology public limited
company 2012 Equity Incentive Plan, as may be amended from time to time and
including any exhibits thereto (the “Plan”) and this Performance Unit Agreement,
including any exhibits hereto (the “Agreement”) (collectively, the “Award”). In
the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern. Unless otherwise defined in this
Agreement, any capitalized term used in this Agreement shall have the meaning
assigned to such term in the Plan.
2.Award Terms. Subject to further detail included in this Agreement, the key
terms related to the Award are as follows:
(a)Participant.
(b)Global ID Number.
(c)Date of Grant.
(d)Grant Number.
(e)Vesting Commencement Date.
(f)Number of Performance Units.
(g)Vesting Schedule. As set forth in Schedule A attached hereto.
3.Vesting and Settlement.
(a)Subject to the limitations contained herein, the Performance Units will vest
as provided in Schedule A attached hereto
(b)Upon the vesting of any Performance Units, as promptly as is reasonably
practicable (but in any event no later than March 15 of the calendar year
following the calendar year of vesting), Shares (which shall be fully paid up)
shall be issued to you, and the Company shall deliver to you appropriate
documentation evidencing the number of Shares issued in settlement of such
vested Performance Units. However, the settlement of the Performance Units shall
be conditioned upon your making adequate provision for Tax-Related Items, as
discussed in Section 7 below.
4.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from such registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon vesting of the
Performance Units prior to the completion of any registration or qualification
of the Shares under any local, state, federal or foreign law or under rulings or
regulations of the U.S. Securities and Exchange Commission or of any other
governmental regulatory body, or prior to the obtaining of any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.
5.Shareholder Rights. You shall not be, nor have any of the rights or privileges
of, a shareholder of the Company in respect of the Shares subject to the
Performance Units unless and until such Shares have been issued by the Company
to you. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Article 12 of the Plan.
6.Transferability. The Performance Units may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by you other than
by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.
1
January 2020



--------------------------------------------------------------------------------



7.Responsibility for Taxes.
(a)Regardless of any action the Company, any of its Affiliates or the
Participant’s employer (the “Employer”) take with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount,
if any, actually withheld by the Company or the Affiliate, if any. You further
acknowledge that the Company and/or the Affiliate (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant, vesting or
settlement of the Performance Units, the issuance of Shares, the subsequent sale
of Shares acquired pursuant to such issuance and the receipt of any dividends;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Affiliate may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)Subject to Sections 7(c) and (d) below, your acceptance of this Agreement
constitutes your instruction and authorization to your brokerage firm (or, in
the absence of a designated brokerage firm, any brokerage firm determined
acceptable to the Company for such purpose) to sell on your behalf the number of
whole Shares from those Shares issuable to you upon settlement of the
Performance Units as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy any applicable withholding obligation for
Tax-Related Items. Such Shares will be sold on the day the Tax-Related Items are
determined or as soon thereafter as practicable. You will be responsible for all
brokers’ fees and other costs of sale, which fees and costs may be deducted from
the proceeds of the foregoing sale of Shares, and you agree to indemnify and
hold the Company and any brokerage firm selling such Shares harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed your Tax-Related Items, such excess cash will be
deposited into the securities account established with the brokerage firm for
the settlement of your Performance Units. You acknowledge that the broker or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
your Tax-Related Items.
(c)At any time before any taxable or tax withholding event, the Committee may,
in its sole discretion, determine that the Company or the Affiliate will satisfy
any tax withholding obligation with respect to the Tax-Related Items by
withholding Shares to be issued upon vesting of the Performance Units. To the
extent the Committee makes such a determination, you hereby authorize the
Company to withhold Shares otherwise issuable upon vesting of the Performance
Units having a Fair Market Value on the date of vesting equal to the amount
sufficient to satisfy the Tax-Related Items.


(d)In the event that, in the reasonable determination of the Company and/or its
Affiliate, such tax withholding by the sale or withholding of Shares as
described in Sections 7(b) and (c) above is problematic under applicable tax or
securities law or has materially adverse accounting consequences, you authorize
the Company and/or the Affiliate to satisfy any applicable withholding
obligation for Tax-Related Items by withholding from your wages or other cash
compensation paid to you by the Company and/or the Affiliate, within legal
limits, or by requiring you to tender a cash payment to the Company or the
Affiliate in the amount of the Tax-Related Items.


(e)Depending on the withholding method, the Company or an Affiliate may, if
necessary, withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including up to maximum applicable rates, in which case I may receive a refund
of any over-withheld amount and will have no entitlement to the equivalent in
Shares. If the obligation for the Tax-Related Items is satisfied by withholding
in Shares as described in Section 7(c) above, for tax purposes, you will be
deemed to have been issued the full number of Shares subject to the Performance
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of your participation in
the Plan.
(f)Finally, you agree to pay the Company or the Affiliate any amount of
Tax-Related Items that the Company or the Affiliate may be required to withhold
as a result of your participation in the Plan or the vesting and settlement of
the Performance Units that cannot be satisfied by the means previously
described. The Company or the Affiliate may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares unless and until you have complied
with your obligations related to the Tax-Related Items described in this Section
7.
8.Nature of the Award. In accepting the Award, you acknowledge, understand and
agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be amended, suspended or terminated by the Company at any
time;
2
January 2020



--------------------------------------------------------------------------------



(b)the Award is exceptional, voluntary and occasional and does not create any
contractual or other right to receive future awards of Performance Units, or
benefits in lieu of Performance Units, even if Performance Units have been
awarded repeatedly in the past;
(c)all decisions with respect to future Performance Unit awards, if any, will be
at the sole discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)your participation in the Plan will not create a right to employment and
shall not interfere with the ability of the Company or any Affiliate to
terminate your Continuous Service at any time;
(f)the Award and any Shares subject to the Award, and the income and value of
the same, are extraordinary items that do not constitute compensation of any
kind for services of any kind rendered to the Company or any Affiliate, and
which is outside the scope of your employment or service contract or consulting
arrangement, if any;
(g)the Award and any Shares subject to the Award, and the income and value of
the same, are not intended to replace any pension rights or compensation;
(h)the Award and any Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, or any Affiliate;
(i)the Award will not be interpreted to form or amend an employment or service
contract or relationship with the Company or any Affiliate;
(j)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your Continuous Service
(regardless of the reason for the termination and whether or not the termination
is in breach of any employment law in the country where you reside, even if such
law is otherwise applicable to your employment benefits, and whether or not such
termination is later found to be invalid);
(l)neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of this Award or of any amounts due to you
pursuant to the issuance of Shares upon settlement of this Award or the
subsequent sale of such Shares;
(m) unless otherwise agreed with the Company, the Award and the Shares subject
to the Award, and the income and value of the same, are not granted as
consideration for, or in connection with, the service you may provide as a
director of an Affiliate of the Company; and
(n)for purposes of the Award, your Continuous Service will be considered
terminated as of the date you are no longer actively employed by and/or
providing services to the Company or an Affiliate, as applicable; your right, if
any, to vest in the Performance Units under the Plan after termination of
Continuous Service (regardless of whether the termination is in breach of any
employment law in the country where you reside, even if such law is otherwise
applicable to your employment benefits, and whether or not such termination is
later found to be invalid) will be measured by the date you cease to be actively
employed and/or actively providing services and will not be extended by any
notice period mandated under any employment law in the country where you reside,
even if such law is otherwise applicable to your employment benefits (e.g.,
active employment would not include a period of “garden leave” or similar
period); the Committee, in its sole discretion, shall determine when you are no
longer actively employed for purposes of the Award (including whether you may
still be considered actively employed while on a leave of absence).
9.No Advice Regarding Grant. The Company and its Affiliates are not providing
any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying Shares. You should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
3
January 2020



--------------------------------------------------------------------------------



10.Data Privacy.
(a)You are hereby notified of the collection, use and transfer outside of the
European Economic Area, in electronic or other form, of your Data (defined
below) by and among, as applicable, the Company and certain of its Affiliates
for the exclusive and legitimate purpose of implementing, administering and
managing your participation in the Plan.


(b)You understand that the Company and its Affiliates hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all entitlement to Shares awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
purpose of implementing, administering and managing the Plan.


(c)You understand that providing the Company with this Data is necessary for the
performance of this Agreement and that your refusal to provide the Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan. Your Data shall be
accessible within the Company only by the persons specifically charged with Data
processing operations and by the persons that need to access the Data because of
their duties and position in relation to the performance of this Agreement.


(d)The Company will use your Data only as long as is necessary to implement,
administer and manage your participation in the Plan or as required to comply
with legal or regulatory obligations, including under tax and securities laws.
When the Company no longer needs your Data, it will remove it from its systems.
If the Company keeps Data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be relevant laws or regulations.
You have a number of rights under data privacy laws in your country. Depending
on where you are based, your rights may include the right to (i) request access
or copies of Data the Company processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing, (v) portability of
Data, (vi) to lodge complaints with competent authorities in your country,
and/or (vii) a list with the names and addresses of any potential recipients of
your Data. To receive clarification regarding your rights or to exercise your
rights please contact the Company at Attn: Data Protection Officer,
data.protection.officer@seagate.com.


(e)Further, you understand that the Company will transfer Data to E*TRADE
Corporate Financial Services, Inc. and E*TRADE Securities LLC (collectively,
“E*TRADE”), and/or such other third parties as may be selected by the Company,
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select a different service provider or
additional service providers and share Data with such other provider(s) serving
in a similar manner. You may be asked to agree on separate terms and data
processing practices with the service provider, with such agreement being a
condition of the ability to participate in the Plan.


(f)E*TRADE is based in the United States. Your country or jurisdiction may have
different data privacy laws and protections than the United States. If you are
outside of the United States, you should note that your country has enacted data
privacy laws that are different from the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction. The Company does not participate in the EU-U.S. Privacy
Shield program with respect to employee data. By participating in the Plan, you
agree to the transfer of your Data to E*TRADE for the exclusive purpose of
administering your participation in the Plan. The Company's legal basis, where
required, for the transfer of Data to E*TRADE is your consent.


(g) Finally, you may choose to opt out of allowing the Company to share your
Data with E*TRADE and others as described above, although execution of such
choice may mean the Company cannot grant awards under the Plan to you. For
questions about this choice or to make this choice, you should contact Equity
Administration at stockadmin@seagate.com.
11.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request that you consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
online or electronic system established and maintained by the Company or any
third party designated by the Company.
12.Notices. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Any such notices from the Company to you may also be
delivered to you through the Company’s electronic mail system (during your
Continuous Service) or at the last email address you provided to the Company
(after termination of your Continuous Service).
4
January 2020



--------------------------------------------------------------------------------



13.Choice of Law and Venue. The Award is governed by, and subject to, the laws
of the State of California, without regard to such state’s conflicts of law
rules, as provided in the Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award is made and/or to be performed.
14.Country-Specific Provisions. The Award shall be subject to any special
provisions set forth in Exhibit A for your country, if any. If you relocate to
one of the countries included in Exhibit A during the life of the Award or while
holding Shares acquired upon vesting of the Performance Units, the special
provisions for such country shall apply to you, to the extent the Company
determines that the application of such provisions is necessary or advisable in
order to comply with applicable laws with regard to the acquisition, issuance or
sale of the Shares or facilitate the administration of the Plan. Exhibit A
constitutes part of this Agreement.
15.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Award and the Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable laws with regard to the acquisition, issuance or sale of the
Shares or facilitate the administration of the Plan, and to require you to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
16.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on you or your broker’s country of residence or where the Shares are
listed, you may be subject to insider trading restrictions and/or market abuse
laws, which may affect your ability to accept, acquire, sell, or otherwise
dispose of Shares or rights to Shares (e.g., Awards) or rights linked to the
value of the Shares under the Plan during such times as you are considered to
have “inside information” regarding the Company (as defined by the laws or
regulations in the applicable jurisdictions of your country). Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders you placed before you possessed inside information. Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party (other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Third parties include fellow
employees. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. You are responsible for ensuring compliance with
any applicable restrictions and are instructed to speak with your personal legal
advisor on this matter.
17.Foreign Asset/Account Reporting; Exchange Controls. Without limitation to any
specific information stated in Exhibit A, you acknowledge that your country may
have certain foreign asset and/or account reporting requirements and/or exchange
controls which may affect your ability to purchase or hold Shares subject to the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside my country. You may be required to report such
accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of your participation in the Plan to your country through a
designated bank or broker and/or within a certain time after receipt. You
further acknowledge that it is your responsibility to be compliant with such
regulations, and that you should consult your personal legal advisor for any
details.
18.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other participant.
19.Recoupment.
(a)Compensation Recovery for Fraud and Misconduct Policy. You hereby acknowledge
and agree that to the extent you are or become subject to the Seagate Technology
public limited company Compensation Recovery for Fraud and Misconduct Policy, as
amended from time to time (the “Compensation Recovery Policy”), the terms and
conditions of the Policy are hereby incorporated by reference into this
Agreement and shall apply to (a) the Award, (b) each outstanding share award
granted or issued to you (pursuant to which Shares may be issued or payments
deriving their value from the Shares may be made), and (c) the gain received in
connection with the vesting, exercise and/or issuance of any share award (i.e.,
the market value of the Shares on the vesting, exercise and/or issuance date, as
applicable, less (i) any price paid for the Shares and (ii) any Tax-Related
Items withheld from or paid by you in connection with the vesting, exercise
and/or issuance of the share award), in each case without regard to whether such
award was granted or issued under a share plan of the Company, a predecessor to
the Company or a company acquired by the Company or outside a share plan;
provided, however, that such award was granted or such gain was received within
the three years prior to the Date of Grant; and provided, further, that no share
award granted prior to January 29, 2009 shall be subject to the terms of the
Compensation Recovery Policy. A copy of the current version of the Compensation
Recovery Policy is attached to this Agreement as Exhibit B.
(b)Other Required Recoupments. Without derogating from the terms of Section
19(a) hereof, as an additional condition of receiving the Award, you agree that
the Award and any benefits or proceeds you may receive hereunder shall be
subject to
5
January 2020



--------------------------------------------------------------------------------



forfeiture and/or repayment to the Company to the extent required (i) under the
terms of any other recoupment or "clawback" policy adopted by the Company, as
may be amended from time to time (and such requirements shall be deemed
incorporated into this Agreement without your consent), or (ii) to comply with
any requirements imposed under applicable laws and/or the rules and regulations
of the securities exchange or inter-dealer quotation system on which the Shares
are listed or quoted, including, without limitation, pursuant to Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. Further,
if you receive any amount in excess of what you should have received under the
terms of the Award for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or administrative error), all as
determined by the Committee, then you shall be required to promptly repay any
such excess amount to the Company.
(c)Execution of Recoupment. You hereby irrevocably appoint the Company as your
true and lawful attorney for the purpose of undertaking all actions and
executing all deeds and documentation that may be required to be executed to
enforce the recovery of compensation pursuant to the Compensation Recovery
Policy under Section 19(a) hereof or pursuant to any other required recoupment
under Section 19(b)
20.Amendments. The Committee at any time, and from time to time, may amend the
terms of the Award; provided, however, that the rights under any Award shall not
be materially impaired by any such amendment unless (a) the Company requests
your consent and (b) you consent in writing.
21.Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
22.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
23.Acknowledgements. By indicating acceptance of the Award through the Company’s
online acceptance procedure, you acknowledge that: (a) you have received, and
understand and agree to the terms of, this Agreement and the Plan (including any
exhibits to each document), (b) you accept the Award on the terms and conditions
set forth in this Agreement and the Plan (including any exhibits to each
document), and (c) this Agreement and the Plan (including any exhibits to each
document) set forth the entire understanding between you and the Company
regarding the rights to acquire the Shares subject to this Award and supersede
all prior oral and written agreements with respect thereto.
6
January 2020

